



 
Exhibit 10.21
 
SEPARATION AGREEMENT, GENERAL RELEASE, CONSULTING AGREEMENT,
AND NON-COMPETITION, NON-DISCLOSURE AND NON-SOLICITATIONAGREEMENT


 
THIS SEPARATION AGREEMENT, GENERAL RELEASE, CONSULTING AGREEMENT, AND
NON-COMPETITION, NON-DISCLOSURE AND NON-SOLICITATION AGREEMENT ("Agreement") is
made and entered into between Celadon Trucking Services, Inc., located at One
Celadon Drive, 9503 E. 33rd Street, Indianapolis, IN 46235 (the "Company" or
"Celadon") and Thomas M. Glaser at 13020 Southampton Court, Carmel, IN 46032
(hereinafter "Glaser") (Celadon and Glaser are referred to herein collectively
as the "Parties").


WHEREAS, Glaser was employed by Celadon in 2001 as its Vice President of
Customer Service and over the years he has risen to the position of President of
the Company; and,


WHEREAS, Glaser’s employment with the Celadon is being terminated due to his
desire to retire from the Company,


WHEREAS, Glaser and Celadon have reached a mutual agreement on the termination
of Glaser’s employment;


NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, it is agreed as follows:


1.           Termination of Employment.  Glaser's employment with Celadon will
end on August 3, 2007 (the "Termination Date").  In response to any inquiries
directed to Celadon with respect to Glaser’s employment with the Company,
Celadon will respond to any such inquiry or request for job reference concerning
Glaser by stating that the termination was due to his retirement from the
Company.


2.           Glaser’s General Release.  In consideration of the promises set
forth in this Agreement and other good and valuable consideration, Glaser hereby
irrevocably and unconditionally releases, acquits, and forever discharges
Celadon, Celadon’s  parent, Celadon Group, Inc. ("Celadon Group"), its
subsidiaries, affiliates, and divisions, as well as each of their respective
officers, directors, employees, shareholders, members, and agents (Celadon,
Celadon Group, its subsidiaries, affiliates, and divisions, and their respective
officers, directors, employees, and agents being collectively referred to herein
as the "Releasees"), or any of them, from any and all charges, complaints,
claims, liabilities, obligations, promises, agreements, controversies, damages,
actions, causes of action, suits, rights, demands, costs, losses, debts, and
expenses (including attorney fees and costs actually incurred), of any nature
whatsoever, known or unknown, in law or equity, including but not limited to
those claims arising out of Glaser's employment with the Company or the
termination of his employment with Celadon, including, without limitation of the
foregoing general terms, any and all claims arising from any alleged violation
by the Releasees of any federal, state, or local statutes, ordinances, or common
law, including but not limited to, the Age Discrimination in Employment Act
("ADEA"), as amended by the Older Workers Benefit Protection Act ("OWBPA"); the
Americans with Disabilities Act; Title VII of the Civil Rights Act of 1964, as
amended; 42 U.S.C. § 1981, as amended;  the Fair Labor Standards Act; the Equal
Pay Act; the Employee Retirement Income Security Act;  the Rehabilitation Act of
1973; the Civil Rights Act of 1991; the Family and Medical Leave Act; the Civil
Rights Act of 1866; the Indiana Civil Rights Act; and any other employment
discrimination laws, as well as any other claims based on constitutional,
statutory, common law, or regulatory grounds, as well as any claims based on
theories of breach of contract or implied covenant, deprivation of equity
interest, shareholder rights, conversion, defamation, retaliation, wrongful or
constructive discharge, fraud, misrepresentation, promissory estoppel, or
intentional and/or negligent infliction of emotional distress, ("Claim" or
"Claims"), which Glaser now has, owns, or holds, or claims to have, own, or
hold, or which  Glaser had, owned, or held, or claimed to own at any time before
execution of this Agreement, against any or all of the
Releasees.  Notwithstanding the foregoing, Glaser reserves all rights to enforce
the terms of this Agreement and his rights to continue health insurance coverage
as provided under the Consolidated Omnibus Budget Reconciliation Act ("COBRA").



--------------------------------------------------------------------------------


3.           Covenant Not to Sue.  Glaser covenants and agrees that he has not
filed any charges, complaints, lawsuits, claims, or other proceedings against
Celadon with the Equal Employment Opportunity Commission ("EEOC"), the Indiana
Civil Rights Commission ("ICRC"), or with any other local, state, or federal
court, arbitral tribunal, or agency.   Glaser covenants not to sue, commence, or
maintain any state or federal court action, arbitral proceeding, or any
administrative proceeding before the Indiana Department of Labor, the United
States Department of Labor, or the National Labor Relations Board against
Celadon, related in any way to Glaser's employment with   Celadon or the
termination of his employment with the Company.  In further consideration of the
promises contained in this Agreement, Glaser agrees that he will never institute
a legal or equitable action in any state or federal court against the Company,
with respect to the matters herein resolved and settled, except to enforce the
terms of this Agreement.  Glaser hereby unequivocally and without reservation
waives his right to recover either monetary damages or equitable relief in any
proceeding that results from any charge he, or any person acting on his behalf,
has filed, or will file, with either the EEOC, the ICRC, or any local human
rights or equal opportunity commission against any of the Releasees, or from any
proceeding that the EEOC or the ICRC has brought, or will bring, on his behalf
against any of the Releasees.  This waiver applies to all proceedings instituted
with the EEOC and/or the ICRC, or by either of these agencies in other forums,
based upon currently existing facts, whether such facts are currently known or
unknown to Glaser, the EEOC, or the ICRC.  To the extent allowed by the federal
civil rights laws, Glaser intends to extinguish with this Agreement any and all
claims, known or unknown, that he may have against the Company.
 
4.     Glaser’s Separation Payment.  As consideration for this Agreement, the
Company agrees that it will pay Glaser’s current salary through August 3, 2008,
which will be paid through the Company’s regular payroll, less payroll advances
and applicable withholding for federal, state, and local taxes paid in the
normal course. The Company will also continue Glaser’s employment related
benefits for group medical insurance, group life insurance, worker’s
compensation and disability insurance through August 31, 2007 as well.   This
coupled with the provisions set forth in Paragraphs 5 and 6 below constitute the
total amount that Glaser will be paid or benefits received as a result of his
termination of employment with the Company and this amount is to compensate
Glaser for all amounts that are due or that otherwise may be due from the
Company, including, but not limited to, wages, vacation pay, bonuses, severance
pay, benefits, consulting fees, interest and any other amounts that may
heretofore have accrued or will accrue in the future but for this Agreement.
Glaser further understands and agrees that this Separation Payment constitutes
consideration to which he would not otherwise be entitled but for his execution
of this Agreement. Glaser shall pay any and all taxes, interest and penalties
with respect thereto and shall indemnify and hold the Company harmless from any
and all liability with regard thereto.


5.           Glaser’s Monetary Obligations to the Company. All of Glaser's
obligations in respect of the Code of Ethics evaluation in June 2007 are deemed
satisfied in full as a result of Glaser's separation from the Company in
accordance with the terms of this Agreement.


6.           Equity Grants.


A.           Stock Options.  Notwithstanding anything herein to the
contrary,  Glaser and the Company agree that during the course of his employment
with the Company, Glaser has been granted and  is hereby: (1) 25% vested in the
option to purchase 7,650 shares of stock of Celadon Group, at $12.81 per share
as referenced in Stock Option number ISO 2 which was granted on January 12,
2006; and (2) 25% vested in Non-Qualified Stock Option to purchase 96,300 shares
of the stock of Celadon Group at $12.81 per share as reflected in the
Non-Qualified Stock Option numbered NQ 2 which was granted on January 12,
2006.  The Company will permit Glaser to exercise any of these stock options, to
the extent vested, in accordance with the terms of the Celadon Group, Inc. Stock
Option Plan of 1994, as amended, or the 2006 Omnibus Incentive Plan (hereafter
collectively referred to as the Plans") and the related agreements or award
notices and retain such stock or sell the aforesaid stock on the open market;
provided, notwithstanding anything in the Plans and related agreements or award
notices to the contrary, any exercise made under this paragraph must be made on
or before September 4, 2007.


B.           Restricted Stock Grants.  Glaser has also been granted and is
hereby: (1) 75% vested in 40,050 Restricted Stock Grants as referenced in
Restricted Stock Grant number 6 which was granted on October 30, 2003; and (2)
25% vested in 19,800 Restricted Stock Grants as referenced in Restricted Stock
Grant number 2 which was granted on January 12, 2006. The Company will permit
Glaser to acquire any of these Restricted Stock Grants, to the extent vested, in
accordance with the terms of the Plans and the related agreements or award
notices and he may retain such stock or sell the aforesaid stock on the open
market; provided, notwithstanding anything in the Plans and related agreements
or award notices to the contrary.  The Company will issue such vested shares of
Celadon Group stock on or before September 4, 2007.


2

--------------------------------------------------------------------------------


C.           Stock Appreciation Rights. Glaser has also been granted and is
hereby 50% vested in Stock Appreciation Rights to purchase 67,500 shares of
Celadon Group’s stock at the price of $8.65 per share as referenced in the Stock
Appreciation Rights grant numbered 89 which was granted on October 28,
2004.  The Company will calculate the value of the vested portion of his Stock
Appreciation Rights based on Celadon Group’s closing stock price on August 3,
2007 and remit payment, less applicable withholding for federal, state, and
local taxes paid in the normal course, to Glaser on or before September 4, 2007.


In addition to the above, the Company will also allow Glaser’s Restricted Stock
Grants that were granted to him on October 30, 2003 as set forth in section
6(B)(1) above under the Plans to continue to vest in the normal course while he
provides consulting services for the Company.  He is permitted to retain the
stock or sell the aforesaid stock on the open market.  To the extent that there
may be a conflict between the Plans or the related agreements or award notices
and the provisions of this paragraph 6, the language of this paragraph will
supercede the provisions of the Plans and related agreements or award notices.


7.           Confidentiality.  Glaser covenants and agrees that he will keep
confidential and will not repeat or disclose any of the terms or conditions of
this Agreement, or any of the negotiations which resulted in this Agreement,
except to his legal counsel, financial advisors, and his immediate family.


8.           Non-disparagement.  Glaser agrees that neither he nor members of
his immediate family shall engage in any disparagement of the Releasees, or
their respective officers, directors, employees and agents.  The Company agrees
that it shall not engage in any disparagement of Glaser.


9.           Non-Disclosure of Trade Secret and Confidential
Information.  During his employment with the Company, Glaser has had access to
confidential, proprietary and/or trade secret information ("Proprietary
Information") of the Company, Celadon Group, its subsidiaries, affilitates and
divisions (the Company, Celadon Group, its subsidiaries, affiliates and
divisions being collectively referred to herein as the "Celadon Group of
Companies").  The Parties acknowledge that the Company is and will at all times
remain the exclusive owner of the Proprietary Information.  Given the position
Glaser held with the Company, and the potentially sensitive and/or private
nature of this Proprietary Information, Glaser acknowledges and agrees that he
will not directly or indirectly use or disclose the Proprietary Information
outside of the Company for Twenty-Four (24) months after August 3, 2007, without
the express written permission of the Chief Executive Officer of the
Company.  "Proprietary Information" is defined to mean all materials and
information (whether written or not) about the Celadon Group of
Companies’  services; processes; research; development; past, present, and
identifiable prospective customers; personnel; purchasing; marketing; costs;
improvements; discoveries; business methods; formulas; inventions; philosophies
and other business aspects of the Celadon Group of Companies which are not
generally known and accessible to the public at large or which provide the
Celadon Group of Companies with a competitive advantage.


3

--------------------------------------------------------------------------------


10.           Non-Competition. Glaser warrants and represents that for a period
of Twenty-Four (24) months from August 3, 2007 that he will not, directly or
indirectly:


A.           Release to any person, firm or corporation in any manner
whatsoever, any information obtained primarily as a result of his employment
with the Company concerning any matters affecting or relating to the business of
the Celadon Group of Companies, including, but not limited to, any customer
lists or other information concerning the business of the Celadon Group of
Companies, its manner of operation, its plans, practices, processes or other
data, without regard to whether all of the foregoing matters will be deemed
confidential, material or important; or


B.           Call or solicit, either for himself or for any other person, firm
or corporation, any of the customers of the Celadon Group of Companies; or


C.           Make known to any person, firm or corporation, either directly or
indirectly any of the plans, financial information, sales and marketing
information, or potential undertakings of the Celadon Group of Companies; or


D.           Engage in any employment or business activity that is in
competition or is reasonably expected to be in competition with the Celadon
Group of Companies or which performs services or sells goods or services which
are similar to those provided or sold by the Celadon Group of Companies, except
that Glaser shall be free to participate in the transportation of materials
provided that they are not transported in dry van equipment at any time and
Glaser shall be permitted to participate in third party logistics operations on
and after August 3, 2008.  However, the exceptions set forth in this subsection
10 (D) shall have no affect on subsections 10(A), 10(B), 10(C) or 10(E) in this
section 10; or


E.           Solicit or attempt to hire, for himself or any other person, any of
the Celadon Group of Companies’ employees, independent contractors or to attempt
to or encourage any of the Celadon Group of Companies’ employees or independent
contractors to terminate their employment, or business relationship, with the
Celadon Group of Companies.


4

--------------------------------------------------------------------------------


11.           Consulting Agreement.


A.           Engagement. Glaser agrees to furnish transportation consulting
services and advice to Celadon or to such third parties as Celadon may direct,
for the benefit of Celadon, at such times and at such places as may be mutually
agreed upon between an authorized representative of Celadon and Glaser, up to
but not more than ten (10) hours per month.  In carrying out this Agreement,
Glaser will report to Stephen Russell, Celadon’s Chief Executive Officer and
Chairman of the Board.  Should Stephen Russell not be available, Glaser may also
take direction from such other person as directed by Stephen Russell in advance.


B.           Term. This consulting agreement shall commence on August 3, 2007,
and shall continue for twenty-four (24) months until August 3, 2009.  Upon the
termination of this consulting agreement, the rights and obligations of the
parties under this consulting agreement shall end, except as otherwise provided
for in this Agreement.


C.           Compensation. Glaser’s compensation for these consulting services
is incorporated in paragraphs 4 - 6 above.


D.           Expenses and Equipment. Glaser shall procure and provide at his own
expense any normal business related supplies, materials, expenses and equipment
reasonably necessary for him to satisfactorily perform his consulting and
advisory services for Celadon.  Celadon may also make available to him, as and
when reasonably required in Celadon's sole discretion, such technical and/or
supporting personnel and such information and/or data as are deemed necessary
for the satisfactory performance of Glaser's consulting services.  To the extent
that Glaser utilizes equipment and other items furnished by Celadon, he shall at
all times and places comply with all provisions pertaining to the use, care, and
protection of such items established by Celadon to the same extent as would be
applicable to Celadon employees under the same or similar circumstances.  Upon
the expiration or termination of this Agreement for any reason, Glaser shall
immediately return to Celadon any and all Celadon equipment or property
furnished to him.


E.           Capacity/Independent Contractor. As a consultant, Glaser is an
INDEPENDENT CONTRACTOR and is not an employee of Celadon and thus shall not be
entitled to anyemployee benefits of any type other than as may be expressly
provided for in this Agreement.  Any references herein to "employee" shall in no
way be construed as establishing Glaser's right to compensation or benefits not
expressly provided for herein or as establishing Glaser as an employee or
agent.  Glaser shall be solely responsible for the payment of any applicable
taxes, including, but not limited to, any applicable federal and state income
taxes, as well as social security and employment taxes of any nature, resulting
from his services as an INDEPENDENT CONTRACTOR.


F.           Confidentiality. Glaser shall not, either during or subsequent to
the term of this Agreement, directly or indirectly, publish or otherwise
divulge, to any unauthorized person, any information, whether acquired by Glaser
in the course of the performance of his services, hereunder, or from employees
of Celadon, which is known by Glaser to be designated confidential information,
or to be in the nature of a trade secret, or to be of the type not usually
divulged to the public by Celadon, or is of the type not known to the general
public, or relates directly or indirectly to any invention or trade secret to
which Celadon may have a right within the scope of this consulting agreement.


5

--------------------------------------------------------------------------------


12.           Remedies for Breach of Covenants by Glaser.  In the event that
Glaser breaches the provisions in sections 2 - 11 above, the Parties hereby
agree that the Company, in addition to any other right or remedy available to it
in law or equity, will have the following additional rights and remedies:


A.           The Company reserves the right to revoke the grant of any
unexercised or unvested Stock Options or Restricted Stock Grants made to Glaser
as described in section 6 above and to require the disgorgement of any profits
derived by Glaser on any exercised Stock Options, Stock Appreciation Rights or
Restricted Stock Grants granted to him by the Company as set forth in section 6
above; and


B.           Since the damages to the Company resulting from a breach by Glaser
of sections 2 - 11 above could not adequately be compensated by money damages,
the Company shall also be entitled to an injunction restraining such breach or
threatened breach, and in any case, no bond or other security shall be required
in connection therewith except as provided by law.  Glaser agrees that the
provisions of sections 2 - 11 are necessary and reasonable to protect the
Company in the conduct of its business.  If any restriction contained in
sections 2 - 11 shall be deemed invalid, illegal or unenforceable by reason of
the extent, duration or geographical scope hereof, or otherwise, then the court
making such determination shall have the right to reduce such extent, duration,
geographical scope or other provisions hereof and, in its reduced form, such
restriction shall then be enforceable in the manner contemplated hereby.


13.           Remedies for Breach of Covenants by the Company.  In the event
that the Company breaches the sections 4 - 6 above, the Parties agree that
Glaser shall have any right or remedy available to him in law or equity for
redress of his grievances.


14.           Return of Property.  Glaser warrants and represents that he will
return to the custody of the Company property and Proprietary Information, as
well as all copies thereof, that were in his possession, custody, or control, by
no later than August 10, 2007.  This includes all tangible personal property
(such as keys, access keys, telephones, computers, credit cards, equipment,
company car, etc.) and all writings, contracts, records, files, tape recordings,
correspondence, communications, summaries, data, notes, memoranda, diskettes, or
any other source containing information which relates to or references the
Celadon Group of Companies and which was provided by the Company or obtained as
a result of Glaser’s employment with the Company.  The sole exception to the
provisions set forth in this section 14 is that Glaser will be permitted to
continue to have the use of his company car (2005 Acura RL) until February 3,
2008, at which time Celadon will assign the lease for the company car to Glaser
and he will be solely responsible for all subsequent fees and expenses connected
with said lease.  Glaser will be responsible for insurance coverage on the
company car on and after August 3, 2007.
6

--------------------------------------------------------------------------------


 
15.           Construction.  The fact that one party drafted this Agreement or
any specific provision hereof shall not be construed against either party.  The
Parties hereby confirm and agree that this Agreement is the result of
negotiation and compromise, and that in interpreting this Agreement neither
party shall be considered to be the drafter of the document, and that the
language should not be strictly construed against either party.  Instead, the
language of the Agreement should be interpreted consistently with the ordinary
and reasonable meaning of the words used.


16.           Non-reliance on Other Statements or Promises.  Glaser represents
and acknowledges that in executing this Agreement, he does not and has not
relied on any representation or statement by the Company or its agents, except
the statements that are contained within this Agreement.


17.           Mutual Cooperation.  The Parties agree to cooperate with each
other in the preparation and execution of all documents and agree to perform any
and all actions necessary to facilitate the completion of the responsibilities
of the Parties under this agreement.


18.           Enforcement Costs.  If any legal action or other proceeding is
brought for enforcement of this Agreement, or because of an alleged dispute,
breach, default, or misrepresentation in connection with any provisions of this
Agreement, the prevailing party or parties shall be entitled to recover any
reasonable attorney's fees, court costs and all expenses, even if not taxable as
court costs (including, without limitation, all such fees, costs and expenses
incident to appeals), incurred in that action or proceeding, in addition to any
other relief to which such party or parties may be entitled.


19.           Limitation of Remedies.  Glaser acknowledges and agrees that the
release and discharge granted by him in this Agreement shall survive the
execution of this Agreement and shall also remain binding upon Glaser even in
the event of a breach of any part of this Agreement by the Company.  In the
event of any such breach by the Company, Glaser acknowledges and agrees that his
sole and exclusive remedy against the Company shall be limited to an action for
breach of this Agreement and in no event shall any breach of this Agreement, of
any nature or magnitude by the Company, entitle Glaser to revoke or cancel this
Agreement or any part thereof or to otherwise avoid and limit in any way the
binding nature of the release and discharge as contained in this Agreement.


20.           Severability.  If any one or more of the provisions contained in
this Agreement as to any of the parties to this Agreement shall for any reason
be held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Agreement or any other party to this Agreement, and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision(s) had never
been contained therein.


21.           Binding Agreement.  The terms and provisions of this Agreement
shall be binding upon and inure to the benefit of the Parties hereto and their
respective heirs, legal representatives, agents, successors and assigns;
provided, however, that in no event shall Glaser be entitled to assign any
rights or delegate any duties or obligations under this Agreement without the
written approval  of the Company.
7

--------------------------------------------------------------------------------




22.           Governing Law.  This Agreement shall be subject to and governed by
the laws of the State of Indiana.  The Parties agree to submit any dispute to
jurisdiction before any Marion County, Indiana Court, and any claim arising
under this Agreement may only be brought before the state or federal courts with
jurisdiction over Marion County, Indiana.


23.           Headings.  Paragraph headings are included for ease of reference
only, and shall have no effect on the meaning or construction of this Agreement.


24.           Counterparts.  This Agreement may be executed in identical
counterparts, each of which shall constitute an original of this Agreement.  It
is herein agreed and acknowledged that each party to this Agreement shall bear
its own costs and attorney fees incurred as of the date of this Agreement.


25.           Time for Consideration and Revocation.  The Company and Glaser
acknowledge and agree that Glaser has had at least twenty-one (21) days to
consider this Agreement, and that he was encouraged by the Company to consult
with an attorney prior to executing this Agreement.  Upon executing this
Agreement, Glaser shall have seven (7) days following his execution of this
Agreement in which he may revoke this Agreement.  This Agreement shall not be
enforceable until this revocation period has expired.  Notice of the revocation
of this Agreement must be in writing and delivered to Kenneth L. Core, Celadon
Trucking Services, Inc., One Celadon Drive, 9503 East 33rd St., Indianapolis,
Indiana, 46235, no later than 10:00 o'clock a.m. on the next business day
following the expiration of the seven (7) day period.


26.           Advice Concerning Attorney, Understanding and
Voluntariness.  GLASER REPRESENTS AND AGREES THAT HE HAS BEEN ADVISED BY THE
COMPANY TO SEEK LEGAL COUNSEL PRIOR TO EXECUTING THIS AGREEMENT, THAT HE HAS
SOUGHT AND RECEIVED THE ADVICE OF COUNSEL, THAT HE HAS CAREFULLY READ AND FULLY
UNDERSTANDS ALL OF THE PROVISIONS OF THIS AGREEMENT, AND THAT HE IS VOLUNTARILY
ENTERING INTO THIS AGREEMENT.
 
PLEASE READ THIS AGREEMENT CAREFULLY.  THIS AGREEMENT AND GENERAL RELEASE OF ALL
CLAIMS INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.








(SIGNATURES CONTINUE ON FOLLOWING PAGE)
8

--------------------------------------------------------------------------------




CELADON TRUCKING SERVICES, INC.
 
THOMAS M. GLASER
             /s/Stephen Russell    /s/Thomas M. Glaser
Stephen Russell – Chief Executive Officer
 
Thomas M. Glaser
     
Dated:  July 25, 2007
 
Dated:  July 25, 2007




Back to Form 10-Q [form10q.htm]